I dissent from the order of the court denying a rehearing.
If it is not true that "the moneys here involved are moneys expended under the subsequent orders," as stated in the opinion of the court, then this appeal cannot be properly disposed of without deciding the question whether the first order of allowance ceased to be operative on the filing of the inventory, or when the estate became insolvent. I think it clear that at least forty-seven dollars and fifty cents has been allowed in this account for support of family in excess of the total amount payable under the last two orders, and unless this sum is covered by the maxim de minimis, the appellants were entitled to a decision of the question presented by their appeal. In my opinion, even so small a sum as forty-seven *Page 6 
dollars and fifty cents is not within the rule de minimis,
especially when it appears that the future proceedings in the settlement of this estate will be embarrassed by the question raised, but not decided, upon this appeal.